Supreme Court of Florida
                                   ____________

                                   No. SC17-920
                                   ____________

                            SONNY RAY JEFFRIES,
                                 Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 26, 2018]




PER CURIAM.

      We have for review Sonny Ray Jeffries’ appeal of the circuit court’s order

denying Jeffries’ motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Jeffries’ motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). This Court stayed Jeffries’ appeal pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Jeffries responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Jeffries’ response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Jeffries is not entitled to relief.

Jeffries was sentenced to death following a jury’s recommendation for death by a

vote of eleven to one, and his sentence of death became final in January 2002.

Jeffries v. State, 797 So. 2d 573, 576 (Fla. 2001). Thus, Hurst does not apply

retroactively to Jeffries’ sentence of death. See Hitchcock, 226 So. 3d at 217.

Accordingly, we affirm the denial of Jeffries’ motion.

      The Court having carefully considered all arguments raised by Jeffries, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Orange County,
     Frederick J. Lauten, Judge - Case No. 481993CF009667000AOX

                                         -2-
James Viggiano, Jr., Capital Collateral Regional Counsel, Maria Christine
Perinetti, Raheela Ahmed, and Lisa Marie Bort, Assistant Capital Collateral
Regional Counsel, Middle Region, Temple Terrace, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Stephen D. Ake, Assistant Attorney
General, Tampa, Florida,

      for Appellee




                                       -3-